DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-36 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-13, 15, 19-22, 24, 28-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (U.S. Patent Application Publication 2017/0154176).
As per claims 1, 10, 19 and 28, Yun et al. discloses:
A method comprising: 
receiving, by one or more processors of a computing device, an indication of an audio signal captured by a microphone, wherein the audio signal includes voice input (Paragraphs [0022-0023]); 
determining, by the one or more processors, that the voice input in the audio signal is from an authorized user of the computing device and includes a trigger phrase associated with a request to trigger device finder functionality based at least in part on comparing the voice input with data provided by the authorized user of the computing device (Paragraphs [0023-0024]); and 
in response to determining that the voice input in the audio signal is from the authorized user of the computing device and includes the trigger phrase associated with the request to trigger device finder functionality, causing, by the one or more processors, a speaker of the computing device to audibly output an alert sound to assist the authorized user to locate the computing device (Paragraphs [0024-0025]).
Claim 10 is directed to a computing device configured to execute the method of claim 1. Since Figure 11 and Paragraphs [0073-0078] describe an implementation of the invention as a computing device, the claim is rejected for similar reasons.
Claim 19 is directed a computer readable storage medium having instruction to cause a processor to execute the method of claim 1. Since Paragraph [0082] describes a computer readable medium based implementation of the invention, the claim is rejected for similar reasons.
Claim 28 is directed to a computing device comprising means to execute the method of claim 1. Since Figure 11 and Paragraphs [0073-0078] describe an implementation of the invention as a computing device, the claim is rejected for similar reasons.

As per claims 2, 11, 20 and 29, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. further discloses:
he data provided by the authorized user of the computing device includes a voice sample provided by the authorized user of the computing device, and wherein determining that the voice input in the audio signal is from the authorized user of the computing device and includes the trigger phrase associated with the request to trigger device finder functionality further comprises: comparing, by the one or more processors, a first one or more features of the voice input in the audio signal with a second one or more features of the voice sample provided by the authorized user of the computing device to determine that the voice input in the audio signal is from the authorized user of the computing device and includes the trigger phrase associated with the request to trigger device finder functionality (Paragraphs [0023-0025] & [0074] – usage data indictive that the device is being used by the user 110, including speech input which can be used to verify the user’s identity).

As per claims 3, 12, 21 and 30, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. further discloses:
the data provided by the authorized user of the computing device includes a voice sample provided by the authorized user of the computing device, and wherein determining that the voice input in the audio signal is from the authorized user of the computing device and includes the trigger phrase associated with the request to trigger device finder functionality further comprises: performing, by the one or more processors, speech recognition to determine that the voice input in the audio signal includes the trigger phrase associated with the request to trigger device finder functionality; and in response to determining that the voice input in the audio signal includes the trigger phrase associated with the request to trigger device finder functionality, comparing, by the one or more processors, a first one or more features of the voice input with a second one or more features of the voice sample provided by the authorized user of the computing device to determine that the voice input is from the authorized user of the computing device (Paragraphs [0023-0025] & [0074] – usage data indictive that the device is being used by the user 110, including speech input which can be used to verify the user’s identity. Comparing features is inherent in verifying users via speech input).

As per claims 4, 13, 22 and 31, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. further discloses:
before receiving the indication of the audio signal captured by the microphone, receiving, by the one or more processors, an indication of a second audio signal captured by the microphone, wherein the second audio signal includes a second voice input from the authorized user, wherein the second voice input includes a phrase spoken by the authorized user; determining, by the one or more processors, the phrase as the trigger phrase associated with the request to trigger device finder functionality; and storing, by the one or more processors, the second voice input as a voice sample in memory of the computing device (Paragraphs [0023-0025] & [0074] – usage data indictive that the device is being used by the user 110, including speech input which can be used to verify the user’s identity. The second (i.e. previous) sample must be stored in memory in order to be compared).

As per claims 6, 15, 24 and 33, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. further discloses:
determining, by the one or more processors, whether the computing device is located at a home location associated with the computing device; determining, by the one or more processors, a volume at which the speaker audibly outputs the alert sound based at least in part on whether the computing device is located at the home location associated with the computing device; and causing, by the one or more processors, the speaker to audibly output the alert sound at the determined volume (Paragraph [0033] – since the context determines the means of notification, which can be audible or not, the volume of the sound is determined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Patent Application Publication 2017/0154176) in view of Shoemaker et al. (U.S. Patent Application Publication 2016/0044151).
As per claims 5, 14, 23 and 32, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. fails to disclose but Shoemaker et al. in the same field of endeavor discloses:
before receiving the indication of the audio signal captured by the microphone, receiving, by the one or more processors, an indication of a selection by the authorized user of the alert sound out of a plurality of alert sounds (Paragraph [0108]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Yun et al. with the alert sound selection of Shoemaker et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 7, 16, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Patent Application Publication 2017/0154176) in view of Wardle et al. (U.S. Patent Application Publication 2019/0245503).
As per claims 7, 16, 25 and 34, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. fails to disclose but Wardle et al. in the same field of endeavor teaches:
determining, by the one or more processors using one or more sensors of the computing device, that the computing device is at least partially covered by an object; in response to determining that the computing device is at least partially covered by the object, increasing, by the one or more processors, a volume at which the speaker audibly outputs the alert sound based at least in part on the location of the computing device; and causing, by the one or more processors, the speaker to audibly output the alert sound at the increased volume (Paragraph [0075]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Yun et al. with the dynamic volume increase of Wardle et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 8, 17, 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Patent Application Publication 2017/0154176) in view of Shin (U.S. Patent Application Publication 2020/075036).
As per claims 8, 17, 26 and 35, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. fails to disclose but Shin in the same field of endeavor teaches:
determining, by the one or more processors, an input volume of the voice input; determining, by the one or more processors, a volume at which the speaker audibly outputs the alert sound based at least in part on the input volume of the voice input; and causing, by the one or more processors, the speaker to audibly output the alert sound at the determined volume (Abstract, Figure 7 and Paragraphs [0051-0056]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Yun et al. with the dynamic volume adjustment of Shin because it is a case of combining prior art elements according to known methods to yield predictable results.

Claims 9, 18, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Patent Application Publication 2017/0154176) in view of Muthukumar (U.S. Patent Application Publication 2014/0128032).
As per claims 9, 18, 27 and 36, Yun et al. discloses all of the limitations of claims 1, 10, 19 and 28 above. Yun et al. fails to disclose but Muthukumar in the same field of endeavor teaches:
receiving, by the one or more processors, an indication of a second audio signal captured by the microphone, wherein the second audio signal includes a second voice input; performing, by the one or more processors, speech recognition to determine that the second voice input in the second audio signal includes a trigger phrase associated with a request to trigger device finder functionality; in response to determining that the second voice input in the second audio signal includes the trigger phrase associated with the request to trigger device finder functionality, determining, by the one or more processors, that the second voice input is not from the authorized user of the computing device; and in response to determining that the second voice input is not from the authorized user of the computing device, outputting, by the one or more processors, a notification to notify the authorized user that the trigger phrase associated with the request to trigger device finder functionality was spoken by a user that is not the authorized user of the computing device (Paragraphs [0045-0047] – the system informs the user of unauthorized access attempts of their mobile device by notification via SMS, mail, etc.).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, system and computer readable medium of Yun et al. with the unauthorized access messages of Muthukumar because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677